DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Interpretation
2. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3. 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 16 limitations “a reflective means configured to transfer augmented reality image light,” and “an optical means adapted such that the reflective means is embedded and disposed therein, and configured to transmit at least part of real object image light” have structural support at ¶0024 and ¶0077, respectively of the publication.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5. 	Claims 1, 2, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Conner (US 2020/0089004 A1, hereinafter referred as “Connor”) in view of Yoshida (US 2019/0187541 A1, hereinafter referred as “Yoshida”).
 	Regarding claim 1, Connor discloses an optical device for augmented reality (Abstract and ¶0052 discloses Augmented Reality (AR) eyeglasses) having improved light efficiency (intended use limitation is not considered because it does not impart a structural or functional recitation), the optical device comprising: 
 	a reflective means (Abstract and ¶0052 discloses eyeglasses) configured to transfer augmented reality image light (Fig. 3 and abstract discloses Augmented Reality (AR) eyewear with a Quasi Fresnel Reflector (QFR) which reflects light rays from a lateral Light Emitter Array (LEA)), which is image light corresponding to an image for augmented reality output from an image output unit (301) (Fig. 3 and ¶0024 discloses Augmented Reality (AR) eyewear with one or more Quasi Fresnel Reflectors (QFRs) enables the display of virtual objects in a person's field of view), to a pupil of an eye of a user by reflecting the augmented reality image light toward the pupil (¶0024 discloses one QFR in front of each of a person's eyes), thereby providing the image for augmented reality to the user (¶0024 discloses one QFR in front of each of a person's eyes. Augmented Reality (AR) eyewear with one or more Quasi Fresnel Reflectors (QFRs) enables the display of virtual objects in a person's field of view); and 
 	an optical means (eyeglasses) adapted such that the reflective means (303) is embedded and disposed therein (Fig. 3, abstract, ¶0037 discloses eyewear with a Quasi Fresnel Reflector (QFR) which reflects light rays), and configured to transmit at least part of real object image light (¶0008 and ¶0034 discloses augmented reality can include simulated interactions between virtual objects and real objects in the person's environment), which is image light output from a real object (Abstract and ¶0008 discloses partially-transmissive surfaces for transmitting light of a real object), therethrough toward the pupil of the eye of the user (Abstract discloses two Quasi Fresnel Reflectors (QFRs), one for each of the person's eyes); 
 	wherein the optical means includes a first surface through which the augmented reality image light reflected from the reflective means (Abstract and ¶0034 discloses the QFR partially reflects light beams from the Light Emitter Array (LEA) so that the person sees virtual images in juxtaposition with their environment) and at least part of the real object image light (¶0034 discloses the QFR partially transmits light beams from the person's environment so that the person sees their environment) go toward the pupil of the user (Abstract discloses two Quasi Fresnel Reflectors (QFRs), one for each of the person's eyes) and a second surface being opposite to the first surface and into which the real object image light enters (Fig. 3 and ¶0034 discloses the outer surface of the QFR which partially transmits light beams from the person's environment so that the person sees their environment); 
 	wherein the reflective means includes a plurality of reflective units… that are embedded and arranged inside the optical means (eyeglasses) (Fig. 3, abstract, ¶0037 discloses eyewear with a Quasi Fresnel Reflector (QFR) which reflects light rays) to transfer the augmented reality image light (Fig. 3 and abstract discloses Augmented Reality (AR) eyewear with a Quasi Fresnel Reflector (QFR) which reflects light rays from a lateral Light Emitter Array (LEA)), transferred to the reflective means, to the pupil of the user by reflecting the augmented reality image light (¶0024 discloses one QFR in front of each of a person's eyes. Augmented Reality (AR) eyewear with one or more Quasi Fresnel Reflectors (QFRs) enables the display of virtual objects in a person's field of view).
	Connor doesn’t explicitly disclose …a plurality of reflective units having a size of 4 mm or less; and wherein at least two reflective units of the plurality of reflective units are arranged closer to the second surface of the optical means as a distance from the image output unit increases.
 	However, in a similar field of endeavor, Yoshida discloses …a plurality of reflective units having a size of 4 mm or less (¶0053 discloses the plurality of curved mirrors 33 are sandwiched between the first transparent member 31 and the second transparent member 32. ¶0095 discloses the width of each of the curved mirrors 33 is preferably about from 0.1 to 1 mm); and wherein at least two reflective units (133A) of the plurality of reflective units (133A-113C) are arranged closer to the second surface (Fig. 6 illustrates the surface opposite first surface 125a) of the optical means as a distance from the image output unit increases (Fig. 6 and ¶0064 discloses the inclination angle α of the curved mirrors 133A that are located on the far side of the image generating unit 11 is greater than inclination angle α of the curved mirror 133C that are located on the near side of the image generating unit 11, thus curved mirrors 133A are arranged closer to the outside world surface compared to curved mirrors 133C).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor for the purpose of maintaining an exit angle of the reflected light from the image generating unit within positive and negative 15 degrees toward the pupil (¶0064).
   	Regarding claim 2, Connor doesn’t explicitly disclose the optical device of claim 1, wherein the augmented reality image light output from the image output unit is directly transferred to the reflective means through an inside of the optical means, or is totally reflected from an inner surface of the optical means at least once and then transferred to the reflective means.
	However, in a similar field of endeavor, Yoshida discloses wherein the augmented reality image light output from the image output unit is directly transferred to the reflective means through an inside of the optical means, or is totally reflected from an inner surface of the optical means at least once and then transferred to the reflective means (¶0045 and ¶0049 discloses the HMD 100 includes a concave mirror 24 which reflects light from the image generating unit 11 toward the optical element 25 and the concave mirror resides within frame 100). 	
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor so that the concave mirror 24 also has the role of making an outer shape of the HMD 100 fit along the face, and contributes to decrease a size and enhance a designability of the display device 100 (¶0052).
 	Regarding claim 10, Connor discloses the optical device of claim 1, wherein at least some of the reflective units are composed of at least any one of half mirrors, refractive elements, and diffractive elements (¶0040 discloses a Quasi Fresnel Reflector (QFR) can be made from a material selected from the group consisting of: … photorefractive).
	Regarding claim 12, Connor discloses the optical device of claim 1, wherein at least some of the reflective units have surfaces formed as curved surfaces (¶0262 discloses wherein the QFR further comprises partially-reflective, partially-transmissive surfaces in a carlavian curve configuration).
   	Regarding claim 13, Connor doesn’t explicitly disclose the optical device of claim 12, wherein the surfaces formed as curved surfaces are concave toward the first surface of the optical means or convex toward the first surface of the optical means.
	However, in a similar field of endeavor, Yoshida discloses wherein the surfaces formed as curved surfaces are concave toward the first surface of the optical means or convex toward the first surface of the optical means (Fig. 4 and ¶0054 discloses each of the plurality of curved mirrors 33 has an arc shape with a center on an outer side of the optical element 25 in the arrangement direction J of the plurality of curved mirrors 33).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor so that the amount of light emitted from each of the curved mirrors toward the exit pupil (¶0017).
   	Regarding claim 14, Connor doesn’t explicitly disclose the optical device of claim 12, wherein, when the reflective units are placed in front of the pupil of the user, assuming that a forward direction from the pupil is referred to as an x axis, any one of line segments being parallel to a vertical line between the image output unit and the x axis along the x axis and passing between the first and second surfaces of the optical means is referred to as an y axis and a line segment perpendicular to both the x axis and the y axis is referred to as an z axis, then at least some of the reflective units are formed such that a length thereof in a z- axis direction is formed to be longer than a length thereof in an x-axis direction or such that a length thereof in a y-axis direction is formed to be longer than a length thereof in the z-axis direction.
 	However, in a similar field of endeavor, Yoshida discloses when the reflective units are placed in front of the pupil of the user, assuming that a forward direction from the pupil is referred to as an x axis (Fig. 3 illustrates the Z axis), any one of line segments being parallel to a vertical line between the image output unit and the x axis along the x axis and passing between the first and second surfaces of the optical means is referred to as an y axis (Fig. 4 illustrates the K axis) and a line segment perpendicular to both the x axis and the y axis is referred to as an z axis (Figs. 3 and 4 illustrate the J axis), then at least some of the reflective units are formed such that a length thereof in a z- axis direction is formed to be longer than a length thereof in an x-axis direction or such that a length thereof in a y-axis direction is formed to be longer than a length thereof in the z-axis direction (Figs. 3, 4 and ¶0054 discloses the plurality of curved mirrors 33 are arranged in one direction (direction of the arrow J) of the optical element 25).
  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor so that the amount of light emitted from each of the curved mirrors toward the exit pupil (¶0017).
   	Regarding claim 15, Connor doesn’t explicitly disclose the optical device of claim 14, wherein the reflective units formed such that the length thereof in the z- axis direction is formed to be longer than the length thereof in the x-axis direction or such that the length thereof in the y-axis direction is formed to be longer than the length thereof in the z-axis direction have surfaces formed as concave toward the first surface of the optical means or as convex toward the first surface of the optical means.
 	However, in a similar field of endeavor, Yoshida discloses wherein the reflective units formed such that the length thereof in the z- axis direction is formed to be longer than the length thereof in the x-axis direction or such that the length thereof in the y-axis direction is formed to be longer than the length thereof in the z-axis direction (Figs. 3, 4 and ¶0054 discloses the plurality of curved mirrors 33 are arranged in one direction (direction of the arrow J) of the optical element 25) have surfaces formed as concave toward the first surface of the optical means or as convex toward the first surface of the optical means (Fig. 4 and ¶0054 discloses each of the plurality of curved mirrors 33 has an arc shape with a center on an outer side of the optical element 25 in the arrangement direction J of the plurality of curved mirrors 33).
   	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Connor so that the amount of light emitted from each of the curved mirrors toward the exit pupil (¶0017).

6. 	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Yoshida and in further view of Connor (US 2019/0064526 A1, hereinafter referred as “Connor1”).
   	Regarding claim 3, Connor doesn’t explicitly disclose the optical device of claim 1, wherein each of the plurality of reflective units is inclined at an angle of 45 degrees or less with respect to a forward direction from a center of the pupil of the user.
 	However, in a similar field of endeavor, Connor1 discloses wherein each of the plurality of reflective units is inclined at an angle of 45 degrees or less with respect to a forward direction from a center of the pupil of the user (¶0168 discloses optical elements in their second configurations can be oriented so as to intersect a person's line of sight at an acute angle. In an example, this acute angle can be 45 degrees. ¶0235 discloses these angles can be between 30 and 60 degrees).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Connor so that rays of light from portions of the light-emitting display which surround the central hole can fill the hole which would otherwise appear in virtual images.

7. 	Claims 8, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Conner in view of Yoshida and in further view of Stannard (US 2020/0225400 A1, hereinafter referred as “Stannard”).
   	Regarding claim 8, Connor as modified doesn’t explicitly disclose the optical device of claim 1, wherein at least some of the reflective units have a different size.
	However, in a similar field of endeavor, Stannard discloses wherein at least some of the reflective units have a different size (¶0065 discloses the shape, size, tilt, and/or spacing of each reflective dot, or at least some reflective dots, can be the same or can be different from one another).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Connor for the purpose of sizing the reflective structures depending the commonly gazed positions of the eye. 
   	Regarding claim 9, Connor as modified doesn’t explicitly disclose the optical device of claim 1, wherein at least some of the reflective units are arranged at intervals different from intervals at which other reflective units are arranged.
 	However, in a similar field of endeavor, Stannard discloses wherein at least some of the reflective units are arranged at intervals different from intervals at which other reflective units are arranged (¶0065 discloses the shape, size, tilt, and/or spacing of each reflective dot, or at least some reflective dots, can be the same or can be different from one another).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Connor for the purpose of defining the pitch of the reflective structures depending the commonly gazed positions of the eye. 
   	Regarding claim 11, Connor as modified doesn’t explicitly disclose the optical device of claim 1, wherein at least some of the reflective units have a surface coated with a material that absorbs light without reflecting light, wherein the coated surface is opposite surface to a surface reflecting the augmented reality image light. 
  	However, in a similar field of endeavor, Stannard discloses wherein at least some of the reflective units have a surface coated with a material that absorbs light without reflecting light, wherein the coated surface is opposite surface to a surface reflecting the augmented reality image light (Figs. 4a-4b and ¶0078 discloses at least some reflective dots or other elements have a fully or substantially reflective front side and fully or substantially absorbing rear side).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Connor for the purpose of improving the quality of the augmented image. 
Allowable Subject Matter
8. 	Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYANK J SHAH whose telephone number is (571)270-3732.  The examiner can normally be reached on 10:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRIYANK J SHAH/Primary Examiner, Art Unit 2692